Pinney, J.
The complaint proceeds upon the ground that it was the duty of the defendant’s servants in charge of the management of the engine and two cars on the spur track of the defendant company, upon which the plaintiff was engaged in unloading a car of poles standing alone and detached from any engine, not to collide with, or disturb in any way, the car loaded with poles, at which the plaintiff was so working. This is, in substance, an allegation that it was the duty of the defendant, in the use and operation of the spur track, engine, and cars, by and through its servants and agents, not to collide with, or disturb in any way, the said car so loaded with poles, which was being unloaded by the plaintiff. This was by way of charging that the acts of the defendant’s engineer constituted negligence and careless conduct on the part of the defendant company. While this is, in substance, the effect of the pleading, it is certainly not the most clear and logical method of stating the simple fact of the defendant’s duty and breach of it; but there is no good reason for saying, we think, that the allegations will not serve to define the fact of its duty, and the breach of it. The complaint charges in sufficiently clear and vigorous language that the defendant’s engineer in charge of said engine and two oars, before reaching the stationary car at which plaintiff was working, carelessly, recklessly, and negligently backed said engine and cars against the said stationary car, causing it to move forward by the force of the impact; that the plaintiff endeavored to stop said car by standing on the side of the track and putting a block of wood beneath the wheels of the car,— a matter that is not alleged as either improper or negligent, or to have caused *191or materially contributed to the result complained of; but defendant’s engineer carelessly, recklessly, and negligently, in violation of the conductor’s signals, and without the plaintiff’s knowledge, confirmed to back said engine and cars against the said detached car, thereby pushing it over the block of wood so placed beneath it by the plaintiff, and thereby, without a/m/f emit on the/pant of the jplcmvbiff, caused the poles with which said car was loaded to fall off said car and upon the plaintiff, greatly injuring the plaintiff, to his damage, etc. It is not made to appear that an independent negligent or wrongful act of a third party caused the injury, nor that it was the result of any negligence on the part of the plaintiff. On the contrary, it is alleged that the defendant’s engineer, carelessly, recklessly, and negligently, and in violation of the conductor’s signals, continued to back said engine and two cars against the said detached car, thereby pushing it over the block of wood so placed beneath it by the plaintiff, and thereby, without cmyfa/ult on the/pant of the /plaintiffs causing the poles with which said car was loaded to fall off of said car and upon the plaintiff, to his damage, etc. It would seem to be clear, beyond any reasonable doubt, that the duty of the defendant, as well as the breach thereof and the injurious consequences, are sufficiently well stated and defined in the complaint to constitute a valid cause of action. Although the complaint is not a model of good pleading, we think it is sufficient on demurrer, and that the circuit court rightly overruled the defendant’s demurrer.
By the Gowrt.— The order appealed from is affirmed.